Citation Nr: 1547515	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in the initial rating decision issued in January 2008, the RO granted service connection for hearing loss in the left ear, evaluated as noncompensably disabling, effective July 17, 2007, but denied service connection for hearing loss in the right ear.  The Veteran appealed both the denial of service connection for hearing loss in the right ear and the assignment of a noncompensable disability evaluation for the service-connected hearing loss in the left ear.  In an August 2009 rating decision, the RO granted service connection for hearing loss in the right ear, effective July 17, 2007, and evaluated the Veteran's service-connected bilateral hearing loss as noncompensable.  As such, the Board finds that the issue is entitlement to an initial compensable evaluation for bilateral hearing loss, and it is for the entire appeal period as the effective date for service connection for hearing loss in both ears is July 17, 2007.

The Veteran initially testified before a Veterans Law Judge in July 2010.  However, during the pendency of the appeal, the Veterans Law Judge retired.  The Veteran subsequently testified before the undersigned Veterans Law Judge in October 2012.  See 38 C.F.R. § 20.707.  Copies of the transcripts are of record.  At the October 2012 hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2015).

In September 2010, March 2011, July 2012, and February 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

A review of the "Virtual VA" and Veterans Benefits Management System (VBMS) systems reveals that the Veteran's representative filed an appellate brief in August 2015.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level II hearing acuity at worst in the right ear and Level IV hearing acuity at worst in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss have not been met.  	
38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

In a claim for an increased evaluation, the Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

A November 2008 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his bilateral hearing disability.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's VA records and identified private treatment records have been obtained and associated with the electronic file for consideration.  

The RO substantially complied with the Board's September 2010, March 2011, July 2012 and February 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In accordance with the September 2010 remand, the Appeals Management Center (AMC) secured additional treatment records and afforded the Veteran a VA examination to determine the severity of his service-connected hearing loss.  In accordance with the March 2011 remand, VA requested clarification and an interpretation of the Veteran's private audiometric examination.  Pursuant to the July 2012 remand, the Veteran also testified at a Travel Board hearing in October 2012.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Subsequent to that hearing, in accordance with the February 2013 remand, the Veteran was afforded another VA audiological examination as the Veteran indicated that his disability worsened.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during the hearing.  Pursuant to 	
38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claim

The Veteran contends that a compensable rating is warranted for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).
The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 	
38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a mandatory controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 	
§ 4.85 (2015).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In November 2007, the Veteran underwent an audiological examination contracted by the VA.  His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
25
45
60
80
75
Left
30
50
75
75
70

Average puretone thresholds were 65 decibels in the right ear and 61 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 84 percent in the right ear and 85 percent in the left ear.  The examiner indicated that Veteran has mild to severe bilateral sensorineural hearing loss.

In January 2009, the Veteran was afforded a VA audiological examination. His 

puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
15
35
40
75
80
Left
15
35
35
70
75

Average puretone thresholds were 57.5 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  The audiologist concluded that the Veteran has bilateral mild to severe mid to high frequency sensorineural loss.  He further concluded that there were no significant effects on occupation or usual daily activities.  38 C.F.R. § 4.10 (2015); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran was afforded a second VA audiological examination in April 2013.  The puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
25
40
55
80
75
Left
15
45
65
80
70

Average puretone thresholds were 62 decibels in the right ear and 65 decibels in the left ear.  Speech discrimination scores were 96 percent in the right ear and 80 percent in the left ear.  The audiologist concluded that the Veteran has bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.  The VA examiner noted that the Veteran's hearing loss does not impact his ordinary conditions of daily life, including his ability to work.  See Martinak v. Nicholson, 	
21 Vet. App. 447, 455-56 (2007).

Applying the results of the November 2007 examination to Table VI reflects that the Veteran had Level III hearing loss in both ears.  Applying Level III for both ears to Table VII results in a 0 percent disability rating.  38 C.F.R. § 4.85 (2015).

The Veteran's audiological tests conducted since January 2009 show some fluctuations in the threshold levels.  The audiological tests, however, do not indicate that the Veteran is entitled to an increased rating.  Based upon the results of the January 2009 VA audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral II is derived for the right ear and a Roman numeral I is derived for the left ear.  Thus, the left ear is the "better ear."  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.  

For the April 2013 VA audiological examination, a Roman numeral II is derived for the right ear and a Roman numeral IV is derived for the left ear, resulting in a noncompensable evaluation derived from Table VII.

The Veteran submitted a June 2010 private audiological evaluation from Area Hearing and Speech Clinic, Inc.  The puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
25
40
45
80
70
Left
25
45
50
70
70

Average puretone thresholds were 58.75 decibels in the right ear and 58.75 decibels in the left ear.  The examiner noted speech discrimination scores of 76 percent in the right ear and 80 percent in the left ear, but indicated that the test performed was the Central Institute for the Deaf (CID) W-22 test, not the Maryland CNC test required for rating under VA regulations.  The examiner concluded that the Veteran had bilaterally sensorineural hearing loss, moderate to moderate-severe.

The Veteran also submitted an October 2012 private audiological evaluation from Ear, Nose, Throat & Allergy Center.  The puretone thresholds, in decibels, were as follows: 

Frequency (Hz)
500
1000
2000
3000
4000
Right
30
50
60
80
80
Left
35
55
70
75
75

Average puretone thresholds were 67.5 decibels in the right ear and 68.75 decibels in the left ear.  The examiner noted that the Maryland CNC test was used and speech discrimination scores were 88 percent in the right ear and 84 percent in the left ear.

Based upon the June 2010 private audiological results, a Roman numeral IV is derived for both ears, resulting in neither ear being the better ear.  An evaluation of 10 percent is derived from Table VII of 38 C.F.R. § 4.85.

Based on the October 2012 private audiological examination, a Roman numeral III is derived for both ears.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.

For the private audiological evaluations reported above, only the graphic representations of the audiograms were included in the record, with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph, the charts may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance.)

Additionally, the Board notes that under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  The June 2010 private audiological report only references the (CID) W-22 test when reporting scores.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of the audiological evaluations is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and based upon the results shown, it is clear that the Veteran still would not warrant a compensable rating under the rating criteria even if they were found to be suitable for rating purposes.

Applying the results of the November 2007, January 2009, October 2012 and April 2013 examinations results in a 0 percent disability rating.  Although the June 2010 examination results indicate that the Veteran had a 10 percent disability rating, the Board cannot use those scores to evaluate the Veteran's hearing loss disability rating because the examiner did not utilize the mandated Maryland CNC test.  See 	
38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected bilateral hearing loss as none of the audiometric results these evaluations showed puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Based upon the results from the examinations discussed above, the Board finds that the criteria for a compensable disability evaluation have not been met.  38 C.F.R. 	
§§ 4.85, 4.86 (2015).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to describe that he has difficulty hearing when conversing, especially in workplace settings, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing on the telephone, while watching television, and while at work, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the VA examination to be more probative than the lay evidence, and a compensable disability evaluation for bilateral hearing loss must be denied.  There is no evidentiary basis upon which to assign a compensable rating during the appeal period and, since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level II in the right ear and Level IV in the left ear, hearing loss.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There is no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against an initial compensable rating for the Veteran's bilateral hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


